DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8) in the reply filed on 7/16/21 is acknowledged.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
The drawings must show every feature of the invention specified in the claims.  Therefore, the diminished width of dielectric layer 16 in figure 9 (and enlarged with of  dielectric layer 26) must be shown or the feature(s) canceled from the claim(s).  The examiner notes figure 10 shows a cross section of figure 9, as disclosed in paragraph [0051] of the applicant’s specification. Figure 10 shows a diminished width of dielectric layer 16, due the retained liner “C”. The dimished width of dielectric layer 16 is not shown in the top down figure 9. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diminished width of element 16 in figure 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  each via comprising a via core of a first metal and a liner of a second metal; a plurality of metal lines formed of a third metal underlying the plurality of metal filled vias, wherein the metal filled vias are aligned with selected ones of the plurality of metal lines, and wherein other ones of the plurality of metal lines free from alignment of the metal filled vias in direct contact therewith comprise a portion of the liner on a top surface thereof; and a dielectric material, wherein the plurality of metal filled vias and the plurality of metal lines are defined in the dielectric material (claims 1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (US 2014/0231998) disclose back end of the line interconnect scheme but fails to disclose each via comprising a via core of a first metal and a liner of a second metal; a plurality of metal lines formed of a third metal underlying the plurality of metal filled vias, wherein the metal filled vias are aligned with selected ones of the plurality of metal lines, and wherein other ones of the plurality of metal lines free from alignment of the metal filled vias in direct contact therewith comprise a portion of the liner on a top surface thereof.
Lin et al. (US 10,262,944) disclose a semiconductor having an interconnect layer the includes dielectric segments interleaved with metal components but fails to disclose each via comprising a via core of a first metal and a liner of a second metal; a plurality of metal lines formed of a third metal underlying the plurality of metal filled vias, wherein the metal filled vias are aligned with selected ones of the plurality of metal lines, and wherein other ones of the plurality of metal lines free from alignment of the metal filled vias in direct contact therewith comprise a portion of the liner on a top surface thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817